Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbett (US 8,727,685).  Corbett discloses a fastener (10) comprising: a pin member (12) having a plurality of helical threads and lock grooves (22, 24); and a lockbolt collar (14).  The lockbolt collar comprises a through-bore (38) extending from a first end (32) to a second end (34) defining an inner wall (44); a tab (42) extending from the inner wall with an arcuate shaped top surface (see Fig. 3) mating with a lock groove (column 3, lines 66-67); the tab is positioned proximate the second end; a flange (36) located at the first end; and the tab is integral with the inner wall.  Corbett further discloses first and second inner wall portion extending from the relative second and first ends to the tab and the tab includes a first surface extending inward from the first inner wall portion and a second surface extending inward from the second inner wall portion and a top surface between the first and second surfaces (see annotated Fig. below).  The top surface including a concave arcuate shape in a plane orthogonal to the axis (see Fig. 3).  The first surface includes a flat portion perpendicular to the axis and second surface is curved which would make it extending obliquely relative to the axis.

    PNG
    media_image1.png
    422
    559
    media_image1.png
    Greyscale


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 3,295,404).  Baker discloses a fastener (10) comprising: a pin member (12) having a plurality “threads” and lock grooves (21); and a lockbolt collar (25, 25’).  The lockbolt collar comprises a through-bore extending from a first end (32, 32’) to a second end (27, 27’) defining an inner wall (26); a tab (29) extending from the inner wall with an arcuate shaped top surface (the tab is disclosed as a ring which would include arcuate shape surfaces) mating with a lock groove (column 2, lines 29-36); the tab is disclosed positioned proximate the first end (Fig. 3) and intermediate the ends (Fig. 4); a flange is shown located between the ends; and the tab is a separate component affixed to the inner wall where once it is fixed it would be integral.  Baker further discloses first and second inner wall portion extending from the relative second and first ends to the tab and the tab includes a first surface extending inward from the first inner wall portion and a second surface extending inward from the second inner wall portion and a top surface between the first and second surfaces (see annotated Fig. below) wherein the top surface is an inner surface of a ring which would form a concave arcuate shape in a plane orthogonal to the axis.
  
    PNG
    media_image2.png
    252
    554
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fulbright (US 6,233,802).  Baker discloses a fastener as described above but, does not disclose the pin member provided with plural helical threads.  Fulbright disclose a fastener (10) similar to Baker including a pin member (12), collar (14) and tab (90) but, Fulbright discloses the pin member can have plural helical grooves instead of the annular ones as in Baker (column 26, lines 33-39).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to replace the annular grooves of Baker with plural helical ones as taught by Fulbright.



Response to Remarks
The drawing objections and 112(b) rejections have been withdrawn as a result of the amendments.

The 102 rejections over Corbett (US 8,727,685) and Baker (US 3,295,404) have been maintained after thorough consideration of amendments and remarks.  The above rejections explain how the examiner interprets Corbett and Baker to anticipate the claims as amended.

Applicant argues the claims as amended define over Corbett because Corbett discloses the tab to includes only a flat surface extending from a convex top surface.  In response, the examiner agrees that Corbett discloses a convex top surface and a flat surface as pointed to by the applicant.  But additionally since the claims do not put any limitations on the claimed first and second surfaces of the tab they are read as any portion of the tab surfaces originating from the respective first and second inner wall portions with the top surface being read as the surface therebetween.  And, while the top surface is convex in cross section it is also concave when viewed in a plane orthogonal to the axis which is sufficient to anticipate the claims.   
                                               
    PNG
    media_image3.png
    321
    438
    media_image3.png
    Greyscale


Applicant argues claims 15 and 16 separately arguing Corbett does not disclose the first and second surface of the tab where the first surface so perpendicular to the axis and the second surface is oblique to the axis.  In response, the examiner disagrees because the first surface is shown perpendicular to the axis with its flat surface and the second surface is curved as it originates from the second inner wall portion where any portion of the curve would be oblique to the axis.

Applicant argues the claims as amended define over Baker because Baker only discloses a ring positioned with a groove.  In response, the examiner the agrees that Baker discloses a ring in a groove but there is nothing in the claims which precludes a ring in a groove from reading as the tab.  The ring is what is read as the claimed tab wherein the ring has first and second surfaces at its ends opposite ends which read as the first and second surfaces and the inner surfaces of the ring reads as the top surface as it would be at the top surface relative to the inner wall portions.  And since the top surface is in the shape of an inner surface of a circle it would likewise be concave.  

Applicant further argues that Baker in view of Fulbright (US 6,233,802) does not disclose the tab sized to mate with a groove of the threaded portion of the pin.  In response, the examiner disagrees because the tab is read the ring 29 which is disclosed in Baker as being at least somewhat flexible so since the ring is flexible when it is combined with the threads disclosed in Fulbright it would flex to at least partially fit within one of the thread grooves.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677